Citation Nr: 1115745	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-03 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969 and from February 1970 to February 1973.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in October 2009.  A transcript of the hearing is associated with the claims file.

In January 2010, the Board remanded this case for further development.  


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's low back disorder is related to his military service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in a February 2010 communication, and the claim was thereafter readjudicated in a February 2011 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's January 2010 remand, the Veteran was afforded a VA medical examination in March 2010.  Thus, VA has complied with the January 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Further, the Veteran's statements in support of the claim are of record, including testimony provided at an October 2009 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  VA treatment records show consistent complaints of and treatment for low back pain.  The March 2010 VA medical examiner diagnosed the Veteran with chronic low back pain due to osteoarthritis and degenerative disc disease.  Thus, the current disability requirement has been met.

As a chronic condition, arthritis, including degenerative disc disease, would be entitled to presumptive service connection if the disease became manifest to a degree of ten percent or more within one year of separation.  38 C.F.R. §§ 3.307, 3.309.  In this case, a compensable degree of degenerative disc disease would require a showing of forward flexion of the thoracolumbar spine less than 85 degrees; or, combined range of motion of the thoracolumbar spine less than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  

In this case, there is no medical evidence of record during the relevant presumptive period.  The later medical evidence, such as the April 2004 VA treatment records, shows full range of motion, normal gait, and no vertebral body fracture.  The Veteran has reported that he has experienced pain since service.  Pain alone, however, would not meet the requirement for a compensable degree of disability under this regulation.  Therefore, presumptive service connection is not warranted here.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  Service treatment records dated in September 1967 show treatment for mild lumbosacral strain and complaints of back ache.  In August 1968, the Veteran was treated for sacral back pain.  This entry notes that the Veteran had had minor back pains in the past associated with lifting.  In December 1968, the Veteran fell from a telephone pole, injuring his hand.  While no back injury was noted at that time, the Veteran's representative has argued that such a fall would likely have resulted in some back injury.  Service treatment records dated in April 1972 show complaints of low back pain of two months' duration.  An x-ray was taken, but its results were negative.  In July 1972, the Veteran again complained of low back pain.  At that time, he was diagnosed with sacroiliac strain.  Therefore the in-service occurrence requirement of a service connection claim has also been met.

While the Veteran was repeatedly treated for low back pains in service, he was not diagnosed with a chronic low back disability.  Thus a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)(noting that service connection may be established by a continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service).  

After service, the Veteran was injured in a motor vehicle accident at work in November 1993.  The medical evidence of record shows continuity of symptomatology dating back to this accident, but the period between the Veteran's military service and this workplace accident is unaccounted for.  At his October 2009 hearing, the Veteran stated that he first sought treatment for his low back in 1979.  He has further stated that his low back pain continued from service and that he sought medical treatment during that intervening period, but he indicated that those records are no longer available.  See January 2007 VA Form 9.  

The Veteran is competent to provide testimony provide or statements relating to observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The issue then becomes whether the Veteran's lay evidence is found to be credible.   Here, his statements are not corroborated by any medical evidence.  In fact, the December 1972 separation examination for his final period of active service notes a normal spine.  Additionally, the Veteran raised a claim of non-service connected pension as early as 1994 following his work related injury.  Thus, he was aware of the claims process and it is reasonable to expect that if he had been experiencing continuous low back problems since his military service, he would have claimed service connection for that as well.  The absence of such claim strongly suggests that he did not believe there was a connection between his low back symptoms and his service at the time that earlier claim was filed.  For these reasons, continuity of symptomatology is not established, either by the clinical record or by the Veteran's own statements.  Moreover, while the Veteran may have had some treatment for the spine prior to 1993, as he testified at his Board hearing, the overall evidence, including the considerations noted above, preponderate against a finding of chronic disability since service.  

Absent a finding of continuity of symptomatology, the third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In this regard, the medical evidence of record does not contain a positive nexus opinion.  VA treatment records from April 2004 found that the Veteran's lower lumbar back pain was likely mysofascial in nature, with minimal degenerative disc disease (DDD) and degenerative joint disease (DJD) and obesity as the most likely precipitating factors.  The March 2010 VA medical examiner similarly found that the likely etiology of the Veteran's low back pain was DDD/DJD.  This examiner opined that it was less likely than not that the Veteran's current low back disorder was related to his military service.  Specifically, this examiner found that the back pain noted in service was repeatedly diagnosed as strain.  While acknowledging that the in-service fall from a telephone pole could have predisposed the Veteran to develop early degenerative disease, the examiner did not find this persuasive, especially in light of the post-service motor vehicle accident.  

The March 2010 VA opinion was reached following a review of the record and after a physical evaluation of the Veteran.  Moreover, it was accompanied by a clear rationale that referenced specific evidence of record.  For these reasons, the opinion is deemed highly probative.  Moreover, no other medical evidence of record refutes such opinion.  Thus, as the record does not contain evidence of a causal connection between the Veteran's current low back disorder and his military service, service connection is not warranted.

The Veteran himself believes that his low back disability was caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for low back disorder, and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for a low back disorder is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


